                     Case 8:17-ap-00480-MGW             Doc 46      Filed 05/07/19       Page 1 of 1
 [Dappletap] [Adversary Notice to Appellant]


                                           UNITED STATES BANKRUPTCY COURT
                                              MIDDLE DISTRICT OF FLORIDA
                                                    TAMPA DIVISION
                                                   www.flmb.uscourts.gov

 In re: Jw Aluminum Company                           Case No. 8:89-bk-09718-RCT
                                                      Chapter 11
            Debtor(s)              /



            Plaintiff(s)
Jw Aluminum Company
 vs.                                                  Adv. Pro. No. 8:17-ap-00480-MGW


Michael H. Holland, Michael McKown, Joseph R. Reschini, and Carlo Tarley, as Trustees of the United
Mine Workers of America 1992 Benefit Plan, Michael H. Holland, Michael McKown, William P. Hobgood,
Marty Hudson, Joseph R. Reschini, Carl E. Vanhorn, and Gail R. Wilensky, as Trustees of the United Mine
Workers of American Combined Benefit Fun, United Mine Workers of America 1992 Benefit Plan, United
Mine Workers of America Combined Benefit Fund

            Defendant(s)               /


                           NOTICE OF REQUIREMENT TO FILE DESIGNATION OF RECORD
 Pursuant to Fed. R. Bank. P. 8009, within fourteen (14) days after the filing of the notice of appeal, the appellant
 shall file with the Clerk of the Bankruptcy Court a designation to be included in the record on appeal. The
 designation should include:
    1. Designation of the items indicated by document number to be included in the record on appeal and serve a copy
       upon the appellee;
    2. Statement of the issues to be presented and serve a copy upon the appellee; and
    3. If you intend to designate a transcript, a Purchase Order for Transcript is available on the court’s website at
       www.flmb.uscourts.gov. The Source, Procedural Manual/Forms, Transcripts - Bankruptcy and Adversary.
       Requests for transcripts should be directed to a certified court reporting transcription service. For further
       information regarding digital audio recording and/or request forms for CD copies of hearings, please visit the
       court’s website at http://www.flmb.uscourts.gov/ and click on Courtroom Services.


 Dated: May 7, 2019

                                                FOR THE COURT
                                                Sheryl Loesch, Clerk of Court
                                                Sam M. Gibbons United States Courthouse
                                                801 North Florida Avenue, Suite 555
                                                Tampa, FL 33602
